Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/30/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer filed 6/30/2022 is approved, and the non-statutory double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 2-21 renumber 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for operating protocol layer of terminal in inactive mode in next-generation mobile communication system.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, from a base station, a radio resource control (RRC) release message including information configuring an RRC inactive state;
resetting a medium access control (MAC) entity based on the information;
suspending all signaling radio bearers (SRBs) and all data radio bearers (DRBs) except for an SRBO based on the information;
performing operations for the all DRBs based on the information, wherein the operations comprise:
setting a state variable of a packet data convergence protocol (PDCP) entity to an initial value, and discarding all stored PDCP protocol data units (PDUs) of the PDCP entity; and
entering the RRC inactive state based on the information.

The closest prior art:
Wu (US 20180220369 A1) discloses Method of Handling an Inactive State in a Wireless Communication System (Fig 1-10).
Lee (US 20180049244 A1) discloses a state transition method based on random access procedure in communication system.
Cirik (US 20190306842 A1) discloses a method for Beam Failure Recovery Procedures Using Bandwidth Parts.
All the prior art discloses conventional method for operating protocol layer of terminal in inactive mode in next-generation mobile communication system, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473